11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                       JUDGMENT

In the matter of J.P.M., a juvenile,          * From the 90th District
                                                Court of Stephens County,
                                                Trial Court No. 598.

No. 11-14-00160-CV                            * February 19, 2015

                                              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s
opinion, the appeal is dismissed.